Exhibit 10-24(b)
 
PEOPLES BANCORP INC.


FIRST AMENDMENT TO
CHANGE IN CONTROL AGREEMENT
WITH LARRY E. HOLDREN


WHEREAS, Peoples Bancorp Inc., a financial holding company located in Marietta,
Ohio (the “Company”) and Larry E. Holdren, an executive of the Company (the
“Executive”) did enter into that certain Change in Control Agreement adopted on
August 11, 2004 (“Agreement”); and


WHEREAS, Section 3.11 of the Agreement permits the Company and the Executive to
amend the Agreement in a writing signed by each; and


WHEREAS, on February 14, 2008, the Board of Directors of the Company authorized
the execution of an amendment to the Agreement on terms substantially similar to
those set forth below; and


WHEREAS, the Company and the Executive each believe that it would be in their
best interest and desire to amend the Agreement, as set forth below, effective
as of February 18, 2008.


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree to amend the Agreement as follows:


1.            Section 2.1.1 of the Agreement is hereby deleted in its entirety
and replaced with the following:


2.1.1 
Amount of Benefit. The benefit under this Section 2.1 is equal to one (1) times
the amount of the Executive’s Base Annual Compensation as of the date of the
Change in Control.



2.            Section 3.2 of the Agreement is hereby deleted in its entirety and
replaced with the following:


3.2            NO COMPETITON.  If within the six (6) months prior or twenty-four
(24) months following a Change in Control of the Company, the Company shall
terminate the Executive’s employment other than for Cause, or if the Executive
shall terminate his employment for Good Reason, then and for a period of six (6)
months immediately following the Termination Date, the Executive shall not
directly or indirectly engage in the business of banking, or any other business
in which the Company directly or indirectly engages during the term of the
Agreement; provided, however, that this restriction shall apply only to the
geographic market of the Company as delineated on the Termination Date in the
Community Reinvestment Act Statement of Peoples Bank, National Association.   
 
 

--------------------------------------------------------------------------------


 
The Executive shall be deemed to engage in a business if he directly or
indirectly engages or invests in, owns, manages, operates, controls or
participates in the ownership, management, operation or control of, is employed
by, associated with or in any manner connected with, or renders services or
advice to, any business engaged in banking, provided, however, that the
Executive may invest in the securities of any enterprise (but without
participating in the activities of such enterprise) if two conditions are met:
(a) such securities are listed on any national or regional securities exchange
or have been registered under Section 12(g) of the Securities Exchange Act of
1934 and (b) the Executive does not beneficially own (as defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934) in excess of one (1)
percent of the outstanding capital stock of such enterprise.


IN WITNESS WHEREOF, the Company and the Executive hereby adoptthis First
Amendment effective as of the date set forth above.
 
                      
EXECUTIVE:                                               COMPANY
 
                                                                       PEOPLES
BANCORP INC.


             By:  /s/ LARRY E.
HOLDREN______________                      By:  /s/ CAROL A. SCHNEEBERGER_____
                             Larry E.
Holdren                                                   Carol A. Schneeberger
                                           Title  Executive Vice President,
Operations


              
 
 



2

--------------------------------------------------------------------------------


